Citation Nr: 1540546	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  15-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability previously claimed as nervousness.

2.  Entitlement to service connection for a psychiatric disability, to include PTSD and anxiety disorder.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active Coast Guard service from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A request to reopen a previously denied claim for service connection for nervousness was denied by a September 2009 rating decision that was not appealed.

2.  Evidence received subsequent to the September 2009 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 2009 rating decision which denied the Veteran's request to reopen his previously-denied claim for service connection for nervousness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the September 2009 rating decision, and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
    
In a decision dated in September 2009, the RO denied the Veteran's request to reopen a previously-denied claim for service connection for nervousness.  The Veteran did not appeal this decision; and VA did not receive new and material evidence within a year of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  Thus, the September 2009 rating decision is final.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The September 2009 rating decision denied reopening the previously-denied claim for service connection for nervousness on the basis that the new evidence failed to show nervousness, claimed as anxiety, occurred in, or was caused by, the Veteran's active duty service.  

The September 2013 rating decision denied reopening the previously-denied claim for service connection for nervousness (also claimed as posttraumatic stress disorder) on the basis that the evidence of record did not show findings of an in-service stressor or a current confirmed diagnosis of a psychiatric disorder.

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014).

Based on the grounds stated for the denial of reopening the claim for service connection for nervousness in the September 2009 rating decision, new and material evidence would consist of evidence of a psychiatric disorder and medical evidence of a nexus between the psychiatric disorder and the Veteran's active duty service.  

Of record is a December 2011 Mental Health Note authored by a VA psychiatrist which indicates that the Veteran presented for an initial assessment at which time he reported that his difficulty with anxiety began a few years after he completed his three years in the Coast Guard.  The Veteran reported that during the earlier part of his Coast Guard service, he was part of frequent convoy escorts across the Atlantic.  After the war ended, he would be principally assigned to Weather Patrol.  Within a year or so of completion of his Coast Guard service, he began to have marked anxiety episodes featuring a prominent sense of fainting, some tachycardia, and sometimes sweating.  The Veteran reported in that the frequency of these episodes substantially declined; and in fact, the last occurred in 2010 while he was attending a family wedding.  The Veteran reported that he tended "to have a lot of anxiety" for many years.  But that his anxiety had been on the decline over the previous several years.  After mental status examination, the Veteran was diagnosed with anxiety disorder not otherwise specified and limited panic attacks without agoraphobia was noted.  

The psychiatric noted that the Veteran wished to report the intermittent episodes of anxiety which he had been experiencing since about a year after finishing military service; however, as he stated that such had been substantially less for the previous  year or a bit longer than one year, no prescriptions of any kind were issued.  The psychiatrist noted that the Veteran was encouraged to file a service-connected claim with the Regional Office and stated that it did appear that his anxiety episodes likely stemmed from his Coast Guard service, particularly the stress of convoy escorts, with constant threat of submarine attacks.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has considered the evidence received since the September 2009 rating decision and finds that there is new and material evidence which serves to reopen the claim.  Specifically, there is evidence, presumed to be credible, of a psychiatric diagnosis related to the Veteran's active duty service.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disability is reopened.  To this extent only the appeal is granted.


REMAND

In a December 2011 statement, the Veteran reported that his brother was killed during the war and that he heard of men committing suicide because of the length of sea duty.  He also reported that he was "ganged up on" by 5 guys because of his race but was not physically hurt.

In a July 2013 statement, the Veteran reported two traumatic incidents.  The first was when he was "ganged up on by five or more U.S service people (U.S. Coast Guard) while I was attending Radio Operators School, U.S Coast Guard Training Station in Atlantic City , New Jersey in the year of 1943."  The second "on board the ship, the USS Reading, We were doing convoy duty to Europe. The year was 1944.  I was lying in bed and talking to some of my shipmates when this big fellow jumped on me and started to put his finger up my rectum. I started to fight him off and..that is all I can remember until I heard a voice saying that everything was fine."

It is the Board's opinion that the Veteran should be afforded a VA psychiatric examination to address whether any psychiatric disorder present during the pendency of the appeal is related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This examination must also address the likelihood of whether the Veteran's reported military sexual trauma occurred; whether the criteria for a diagnosis of PTSD are met; and whether the two are related.  The Veteran is also to be notified of the information and evidence necessary to substantiate this claim on the basis of a personal assault.  See 38 C.F.R. § 3.304(f)(5).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be provided proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  to include advising the Veteran that an in-service personal assault stressor may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5)  must be included in the notification to the Veteran.  

2.  The Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether he has a psychiatric disorder, to include anxiety disorder and/or PTSD, due to a stressor pertaining to sexual trauma during active service or as a result of any other claimed service-related stressor; and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Based on the review of the Veteran's pertinent history and examination, the examiner should express an opinion as to:  (1) whether there were behavioral changes in service indicative of the Veteran's alleged in-service sexual trauma; (2) whether the Veteran has PTSD under the diagnostic criteria of DSM-V; and (3) whether such PTSD is due, at least in part, to an in-service sexual trauma, or any other in-service stressor. 

The examiner must clearly identify the particular records which are felt to provide corroboration of the personal assaults, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service. 

With respect to each additional psychiatric disorder present during the period of this claim (i.e., anxiety disorder) the examiner should express an opinion as to whether it is at least as likely as not that such disorder originated during service, or is otherwise etiologically related to service. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


